Exhibit 10.27

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made and entered into
as of the 21st day of September, 2009, by and between METROPOLITAN LIFE
INSURANCE COMPANY, a New York corporation (as “Landlord”), and POST, BUCKLEY,
SCHUH & JERNIGAN, INC., a Florida corporation (as “Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant entered into that certain Lease at MetWest
International dated as of May 22, 2009 (the “Lease”), for the lease of certain
space containing 83,184 square feet, identified as Suites 500, 600 and 700 (the
“Premises”) in the building located at 4030 Boy Scout Boulevard, Tampa, Florida
33607, commonly known as MetWest International One (the “Building”), as such
space is more particularly described in the Lease; and

WHEREAS, Landlord and Tenant wish to amend the Lease on the terms set forth
herein.

NOW, THEREFORE, for and in consideration of the mutual premises, and for Ten and
No/100 Dollars ($10.00) and other good and valuable consideration, paid by the
parties hereto to one another, the receipt and sufficiency of which are
acknowledged by the parties hereto, the parties for themselves and their
successors and assigns hereto hereby covenant and agree as follows:

1. Incorporation of Recitals. The above recitals are true and correct and are
incorporated herein as if set forth in full.

2. Defined Terms. All capitalized terms not defined in this First Amendment
shall have the same meaning as set forth in the Lease.

3. Expansion Option. On or before August 1, 2009, Tenant exercised the Expansion
Option set forth in Section 26.25(a) of the Lease to expand the Premises to
include 10,118 square feet on the 4th floor of the Building to be known as Suite
400, which space is more particularly depicted on Exhibit A attached hereto (the
“Suite 400 Premises”). As a result of Tenant’s timely exercise of the Expansion
Option, the Lease shall be modified as follows:

(a) Rentable Area of the Premises. The Premises, as set forth in Section 1.01 of
the Lease, shall hereafter consist of 93,302 square feet for all purposes under
the Lease (including, without limitation, with respect to the calculation of the
Tenant Improvement Allowance, the Additional Tenant Improvement Allowance, and
the number of parking spaces available to Tenant in the non-reserved vehicle
Parking Areas), and shall be comprised of all of the rentable area on the 5th,
6th, and 7th floors of the Building, as more particularly depicted on Exhibit A
of the Lease, and 10,118 square feet of the 4th floor of the Building more
particularly depicted on Exhibit A attached hereto.

 

1



--------------------------------------------------------------------------------

(b) Suite Numbers of the Premises. The Suite Numbers of the Premises, as set
forth in Section 1.01 of the Lease, shall hereafter be 400, 500, 600 and 700.

(c) Tenant’s Share. Tenant’s Share, as set forth in Section 1.01 of the Lease,
shall hereafter be 37.393%.

(d) Monthly Base Rent. The Monthly Base Rent table set forth in Section 1.01 of
the Lease shall be deleted in its entirety and replaced with the following:

 

Period from / to

  

Monthly

  

Annually

  

Rate/SF

Months 1-12

   $ 186,604.00    $ 2,239,248.00    $ 24.00

Months 13-24

   $ 192,202.12    $ 2,306,425.44    $ 24.72

Months 25-36

   $ 197,968.18    $ 2,375,618.20    $ 25.46

Months 37-48

   $ 203,907.23    $ 2,446,886.75    $ 26.23

Months 49-60

   $ 210,024.45    $ 2,520,293.35    $ 27.01

Months 61 -72

   $ 216,325.18    $ 2,595,902.15    $ 27.82

Months 73-84

   $ 222,814.93    $ 2,673,779.22    $ 28.66

Months 85-96

   $ 246,161.78    $ 2,953,941.32    $ 31.66

Months 97-108

   $ 253,548.19    $ 3,042,578.22    $ 32.61

Months 109-120

   $ 261,167.85    $ 3,134,014.18    $ 33.59

4. Reduction Option. Tenant did not elect to exercise the Reduction Option
pursuant to Section 26.25(b) of the Lease on or before August 1, 2009.
Accordingly, the Reduction Option shall terminate and be null and void

5. Use of Fitness Center; Holiday Party. Tenant and Tenant’s employees shall
have the right to use the Fitness Center (as defined in Section 26.21 of the
Lease) located in the Building prior to the Commencement Date, provided that
such use shall be subject to (a) compliance with all rules and regulations
regarding use of the Fitness Center, and (b) completion of the standard forms
required to be completed by proposed users of the Fitness Center. A copy of
Landlord current forms for use of the Fitness Center is attached as Exhibit B
attached hereto, provided that Landlord reserves the right to modify or replace
such forms. Tenant may also enter and use the Premises for purposes of holding
its company holiday party in December (on a date to be determined by mutual
agreement of Landlord and Tenant). Tenant’s and Tenant’s employees’ use of the
Fitness Center and use of the Premises for its holiday party prior to the
Commencement Date shall also be subject to all of the applicable terms,
covenants and conditions of this Lease (except with respect to the payment of
Rent), including Article 16 regarding insurance.

6. Brokers. Taylor & Mathis of Florida, LLC, a real estate broker licensed in
the State of Florida (“Landlord’s Broker”), has acted as agent for Landlord in
connection with this First Amendment and is to be paid a commission by Landlord
pursuant to a separate agreement. Jones Lang LaSalle/The Staubach Company, a
real estate broker licensed in the State of Florida (“Tenant’s Broker”), has
acted as agent for Tenant in connection with this First Amendment and is to be
paid a commission by Landlord pursuant to a separate agreement. Landlord
represents that it has dealt with no broker other than Landlord’s Broker and
Tenant’s

 

2



--------------------------------------------------------------------------------

Broker in connection with this First Amendment. Landlord agrees that, if any
other broker makes a claim for a commission based upon the actions of Landlord,
Landlord shall indemnify, defend and hold Tenant harmless from any such claim.
Tenant represents that it has dealt with no broker other than Landlord’s Broker
and Tenant’s Broker in connection with this First Amendment. Tenant agrees that,
if any other broker makes a claim for a commission based upon the actions of
Tenant, Tenant shall indemnify, defend and hold Landlord harmless from any such
claim.

7. Counterparts. This First Amendment may be executed in multiple counterparts,
each of which shall constitute an original, but all of which shall constitute
one document. This First Amendment may be executed by each party upon a separate
copy, and one or more execution pages may be detached from one copy of this
First Amendment and attached to another copy in order to form one or more
counterparts. Signature pages exchanged by facsimile shall be fully binding.

8. No Claims, Offsets or Breaches. Tenant acknowledges, certifies, affirms, and
represents that there are no claims, offsets, or breaches of the Lease, or any
action or causes of action by Tenant against Landlord directly or indirectly
relating to the Lease.

9. No Other Modifications. Except as expressly modified herein, the Lease shall
remain in full force and effect and, as modified herein, is expressly ratified
and confirmed by the parties hereto. In the event of a conflict between the
terms of the Lease and the terms of this First Amendment, the terms of this
First Amendment shall control.

[SIGNATURES BEGIN ON NEXT PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties below have caused this First Amendment to be
executed under seal as of the date and year first above written.

 

LANDLORD: METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation By:  

/s/ Charles C. Davis, Jr.

Name:  

Charles C. Davis, Jr.

Title:  

Regional Director

 

Signed and Acknowledged in the Presence of:    Witness-REQUIRED:   

/s/ Glenn R. Becker

   Print Name of Witness- REQUIRED:   

Glenn R. Becker

   Witness-REQUIRED:   

/s/ Jean Cooper

   Print Name of Witness- REQUIRED:   

Jean Cooper

  

Date:    September 21, 2009   

 

TENANT: POST, BUCKLEY, SCHUH & JERNIGAN, INC., a Florida corporation By:  

/s/ Donald J. Vrana

Name:  

Donald J. Vrana

Title:  

EVP & CFO

 

Signed and Acknowledged in the Presence of:    Witness-REQUIRED:   

/s/ Vanessa Jones

   Print Name of Witness- REQUIRED:   

Vanessa Jones

   Witness-REQUIRED:   

/s/ Michael Staiger

   Print Name of Witness- REQUIRED:   

Michael Staiger

  

Date:    September 01, 2009   

 

4



--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLAN OF SUITE 400 PREMISES

LOGO [g50189newex10_27-pg5.jpg]

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

LANDLORD’S CURRENT FORMS FOR USE OF THE FITNESS CENTER

 

Exhibit B



--------------------------------------------------------------------------------

ONE METRO CENTER OR

METWEST INTERNATIONAL

 

EMPLOYEE NAME:   

 

COMPANY:   

 

EFFECTIVE DATE:   

 

 

  TYPE OF ACCESS:    FRONT DOOR                                 HEALTH CLUB
                      *         BOTH                                         *
                                    *    Health Club Waiver Required

 

REPLACEMENT CARD:        YES                          NO                      
                                             $20.00 replacement fee attached.
TERMINATED EMPLOYEE: YES                          NO                      
                CARD RETURNED: YES                         
NO                      

 

AUTHORIZED SIGNATURE:   

 

Printed Name:   

 

Date:   

 

 

For Office Use Only          Add Card #:
                                                                 Delete Card #:
                                               

Fax to (813) 873-1314 or Return to Property Management Office, Suite 160

 

 



--------------------------------------------------------------------------------

INFORMED AND CONSENT AGREEMENT

This Form is to be used in connection with the exercise facility provided at One
Metro Center or MetWest International which is an unsupervised facility and is
intended to be used only by apparently healthy individuals.

I                                         , declare that I intend to use some or
all of the facilities and services offered by the One Metro Center or MetWest
international facility and I understand that each person (myself included) has a
different capacity for participating in such programs and services. I understand
that the services offered at the One Metro Center or MetWest International
exercise facility are recreational in nature and I assume full responsibility,
during and after my participation, for my choices to use the exercise facility
at One Metro Center or MetWest International.

I understand that part of the risk involved in undertaking any activity or
program is relative to my own state of fitness or health (physical, mental or
emotional) and to the awareness, care, and skill with which I conduct myself in
that activity or program. I acknowledge that my choice to participate in any
exercise facility of One Metro Center or MetWest International brings with it my
assumption of those risks or results stemming from this choice and the fitness,
health, awareness, care and skill that I possess and use.

I recognize that by utilizing the facilities and services offered by One Metro
Center or MetWest International, I may experience potential health risks such as
transient light-headedness, fainting, abnormal blood pressure, chest discomfort,
leg cramps, and nausea and that I assume willfully those risks. I understand
that I may stop or delay my participation in the exercise facility at One Metro
Center or MetWest International if I so desire and that I may also be requested
to stop and rest by anyone who observes any symptoms of distress of abnormal
response.

I understand that the facility at One Metro Center or MetWest International is
an unsupervised facility and is intended to be used only by apparently healthy
individuals. I understand and agree to follow the rules concerning the use of
the facility (including the requirement that I will not use the facility unless
another person is present).

I understand that I may ask any questions or request further explanation or
information about the facilities and services offered by One Metro Center or
MetWest International at any time before, during, or after my participation.

I declare that I have read, understood, and agree to the contents of this
informed consent agreement in its entirety.

 

Signature:

 

 

    Date:  

 

Witness:  

 

     



--------------------------------------------------------------------------------

AGREEMENT AND RELEASE OF LIABILITY

This Form is to be used in connection with the exercise facility provided at One
Metro Center or MetWest International which is an unsupervised facility and is
intended to be used only by apparently healthy individuals.

 

1. In consideration of gaining membership or being allowed to exercise at One
Metro Center or MetWest International and to use its facilities, equipment and
machinery, I do hereby waive, release and forever discharge Metropolitan Life
Insurance Company and Taylor and Mathis and their officers, agents, employees,
representatives, executors and all others from any and all responsibilities or
liability for injuries or damages resulting from my participation in any
activities or my use of equipment or machinery in the above-mentioned exercise
facility or arising out of my participation in any activities at said facility.
I do also hereby release all of those mentioned and any others acting upon their
behalf from any responsibility or liability for any injury or damage to myself,
including those caused by the negligent act or omission of any of those
mentioned or others acting on their behalf or in any way arising out of or
connected with my participation in any exercise activities or the use of any
equipment at One Metro Center or MetWest International. (Please initial
                    )

 

2. I understand and am aware that strength, feasibility and exercise, including
the use of equipment, is a potentially hazardous activity. I also understand
that fitness activities involve risk of injury and even death and that I am
voluntarily participating in these activities and using equipment and machinery
with knowledge of the dangers involved. I hereby agree to expressly assume and
accept any and all risks of injury or death. (Please initial
                    )

 

3. I do hereby further declare myself to be physically sound and suffering from
no condition, impairment, disease, infirmity or other illness that would prevent
my participation in exercise at One Metro Center or MetWest International or the
use of equipment or machinery except as hereinafter stated. (Please initial
                    )

 

4. I do hereby acknowledge that I have been informed of the need for a
physician’s approval for my participation in an exercise and/or fitness activity
or in the use of exercise equipment and machinery. I also acknowledge that it
has been recommended that I have a yearly or more frequent physical examination
and consultation with my physician as to physical activities, exercise and the
use of exercise and training equipment so that I might have recommendations
concerning these fitness activities and equipment use. (Please initial
                    )

 

5. I acknowledge that I have had a physical examination and have been given my
physicians permission to participate and I do hereby assume all responsibility
for my participation and activities and utilization of equipment and machinery
in my activities. (Please initial                     )

 

Signature:

 

 

    Date:  

 

 



--------------------------------------------------------------------------------

FITNESS EQUIPMENT INSTRUCTION WAIVER – One Metro Center Only

I                                         , declare that I have received and
read the written instructions for the proper use of the fitness equipment in the
One Metro Center Fitness Center. I also declare that I have been given the
opportunity to view the Proper Use of 20 Nautilus Exercise Movements videotape
by Nautilus.

 

Signature

 

 

    Date  

 

FITNESS EQUIPMENT INSTRUCTION WAIVER – MetWest International Only

I                                         , declare that I have received and
read the written instructions for the proper use of the fitness equipment in the
MetWest International Fitness Center. I also declare that I have been given the
opportunity to read the written manuals of the exercise equipment, which is
located in the Management Office.

 

Signature

 

 

    Date  

 

HEALTH HISTORY QUESTIONNAIRE AND

PHYSICIAN’S STATEMENT AND CLEARANCE FORM

I                                         , declare that I have received the
Health History Questionnaire and the Physician’s Statement and Clearance Form. I
understand that it is strongly recommended that I complete these forms, along
with my Physician’s consent prior to participating in any exercise and/or
fitness program at One Metro Center or MetWest International.

 

Signature

 

 

    Date  

 



--------------------------------------------------------------------------------

PHYSICIAN’S STATEMENT AND CLEARANCE FORM

This Form is to be used in connection with the exercise facility provided at One
Metro Center or MetWest International which is an unsupervised facility and is
intended to be used only by apparently healthy individuals.

Before you can begin exercised at the exercise facility at One Metro Center or
MetWest International, you need to have a physician complete and return this
medical clearance form.

I hereby give my physician permission to complete the attached statement and
return same to the staff at One Metro Center or MetWest International.

 

Patient’s Signature

 

 

    Date  

 

Physician’s Name

 

 

     

Phone

 

 

     Fax   

 

  

Address

 

 

For Physician Use Only

Please check one of the following statements:

                     I concur with my patient’s participation with no
restrictions

                     I do not concur with my patient’s participation in an
exercise program

(if checked, the individual will not be allowed to join One Metro Center or
MetWest International Fitness Center)

 

Physician’s Name

 

 

Physician’s Address

 

 

Physician’s Signature

 

 

     Date   

 



--------------------------------------------------------------------------------

Exercise Facility

Health History Questionnaire

 

Name:

 

 

Home Address:

 

 

Employer:

 

 

Employer Address:

 

 

Position:

 

 

Telephone – Home:

 

 

   Telephone – Work:   

 

Height:

 

 

   Weight:   

 

Gender:

 

 

   Age:   

 

Birthdate:

 

 

     

Regular physical activity is safe for most people. However, all individuals must
check with their doctor before they start an exercise program at
                                        . Please read the following questions
carefully and answer each one honestly. Please check YES or NO and submit this
Health History Questionnaire to your doctor in connection with your request for
a Physician’s Statement and Clearance Form.

 

YES    NO   

 

  

 

   1. Do you have a heart condition?

 

  

 

   2. Have you ever experienced a stroke?

 

  

 

   3. Do you have epilepsy?

 

  

 

   4. Are you pregnant?

 

  

 

   5. Do you have diabetes?

 

  

 

   6. Do you have emphysema?

 

  

 

   7. Do you feel pain in your chest when you engage in physical activity?

 

  

 

   8. Do you have chronic bronchitis?

 

EXHIBIT 3-8

4



--------------------------------------------------------------------------------

YES    NO   

 

  

 

   9. In the past month, have you had chest pain when you were not doing
physical activity?

 

  

 

   10. Do you ever lose consciousness or do you ever lose control of your
balance due to chronic dizziness?

 

  

 

   11. Are you currently being treated for a bone or joint problem that
restricts you from engaging in physical activity?

 

  

 

   12. Has a physician ever told you or are you aware that you have high blood
pressure?

 

  

 

   13. Has anyone in your immediate family (parents/brothers/sisters) had a
heart attack, stroke or cardiovascular disease before age 55?

 

  

 

   14. Has a physician ever told you or are you aware that you have a high
cholesterol level?

 

  

 

   15. Do you currently smoke?

 

  

 

   16. Are you a male over 44 years of age?

 

  

 

   17. Are you a female over 54 years of age?

 

  

 

   18. Are you currently exercising LESS than 1 hour per week? If you answered
no, please list your activities.      

 

 

  

 

   19. Are you currently taking any medication? Please list the medication and
its purpose?      

 

 

EXHIBIT 3-8

5



--------------------------------------------------------------------------------

INSTRUCTIONS FOR PROPER USE OF FITNESS

EQUIPMENT

MULTI-EXERCISE MACHINE (3 Exercises)

Chin-up

 

•  

Place the crossbar located at the top of the machine into the forward position

 

•  

Adjust the carriage to the proper height; a height that allows you to hang by
your straightened arms without contacting the floor or the lower part of the
machine. Carriage raises simply by lifting upward. To lower, disengage the
mechanism by lifting the small handles below the dip handles.

 

•  

If more resistance is needed than that supplied by your body weight, fasten the
belt to the machine and secure it around your hips

 

•  

Grasp the crossbar with your palms up. Your hands should be shoulder width
apart.

 

•  

Kneel and lift your feet from the floor. Pull yourself up with your arms. Place
your chin over the bar, actually getting your chest as close as possible to bar
level

 

•  

Pause, then lower your body to the starting position and repeat.

Dip

 

•  

Make sure the crossbar at the top of the machine is in the rear position.

 

•  

Adjust the carriage to a level that allows you to get into the starting position
with your arms straight. Carriage raises simply by lifting upward. To lower,
disengage the mechanism by lifting the small handles below the dip handles

 

•  

If more resistance is needed than that supplied by your body weight, fasten the
belt to the machine and secure it around your hips.

 

•  

Place your hands on the side handles. Cup your hands over the handles

 

•  

Ascend to the first or second step. Lock your elbows and remove your feet from
the step by bending your knees, then lower your body. Descend to a moderate
stretch, then straighten your arms to lift your body and repeat.

Calf Raise

 

•  

Fasten the belt to the machine and adjust it comfortably around your hips. Keep
your lower back rounded.

 

•  

Place the balls of your feet on the first step and put your hands on the front
of the lowered cage.

 

•  

Keep your knees straight throughout the exercise. Do not lock them hard

 

•  

Raise your heels as high as possible, trying to stand on your big toes.

 

•  

After pausing, lower your heels slowly.

 

•  

After stretching at the bottom, repeat the entire sequence



--------------------------------------------------------------------------------

Super puller

 

•  

Adjust the seat so that your shoulders are aligned with the axes of rotation of
the movement arm.

 

•  

Fasten the seat belt and press the foot lever to move the elbow pads forward

 

•  

Place your elbows on the pads of the movement arm and rest your hands against
the curved portion of the cross bar. Keep your hands open.

 

•  

Remove your feet from the pedal and rotate your elbows slowly up and back.

 

•  

Stretch moderately by allowing your elbows to go as far back as is comfortable

 

•  

Rotate your elbows forward until the bar touches your midsection.

 

•  

Pause. Keep your neck muscles relaxed. Look straight ahead or slightly downward,
but keep your head basically motionless.

 

•  

Return slowly to the stretched position and repeat.

 

•  

Exit the machine by pressing the foot pedal to support the weight while you
remove your elbows from the pads. Lower the weight with your legs.

Multi Triceps

 

•  

Pull lever of seat back to allow easy entry into the machine (seat back will
move backward). Sit in machine and pull seat back forward until you hear it lock
in. The seat should be at a level where your elbows are slightly higher than
your shoulders, when your upper arms are resting on the padded support
immediately in front of your torso.

 

•  

Position your elbows on the axes of rotation of the machine’s movement arms.

 

•  

Adjust the seat back so your elbows remain in proper alignment.

 

•  

Place the sides of your hands against the movement arm pads. Stabilize your feet
on the floor and keep your legs relaxed throughout the exercise.

 

•  

Move into a moderately stretched position in which your hands are approximately
across from your ears.

 

•  

Extend both arms simultaneously until your elbows are straight. As you approach
full extension neither hunch your shoulders or bend your wrists forward in an
effort to extend your arms further.

 

•  

Exit the machine by pulling the lever of the seat back, thus moving the seat
backward.

Multi Biceps

 

•  

Sit on the seat of the machine and put your elbows on the padded support in
front of you, but do not grasp the handles of the movement arm. The seat should
be at a height that places your elbows slightly lower than your shoulders. Stand
to adjust accordingly.

 

•  

From a standing position straddling the seat, lean over the elbow support; grasp
the handles of the movement arm. Pull the movement arms upward; put your elbows
on the pad aligned with the axes of rotation.

 

•  

Place your feet flat on the floor and keep your legs relaxed throughout the
exercise.

 

•  

Try to cup your hands around the handles instead of grasping them tightly. Keep
your wrist rigid throughout the exercise.

 

•  

Lower the weight until your arms are straight. Do not hunch your shoulders.

 

•  

Curl both arms simultaneously, as far as possible. Then lower the weight with
both arms until they are straight and repeat.

 

•  

To exit the machine, maintain grasp of the movement arms and stand. Lower the
weight back into its resting position and release the handles.



--------------------------------------------------------------------------------

DOUBLE CHEST MACHINE (2 Exercised)

Arm Cross

 

•  

Adjust the seat to align your shoulders directly above the axes of movement
arms.

 

•  

Sit in the seat and fasten the seat belt. Place your legs on the rest and relax
your lower body.

 

•  

Place your forearms behind and firmly against the movement arm pads. Grasp the
handles lightly; thumbs should be underneath the rungs with your upper arms
roughly horizontal to the floor.

 

•  

Push with your forearms trying to touch your elbows together in front of your
chest. Keep your neck back, chin down chest up, shoulders down and back arched.

 

•  

Pause in the forward position, then lower the weight slowly to a comfortable
stretch, and repeat.

Decline Press

 

•  

Stay seated in the machine, with the seat at the same height used for arm cross
exercise, smaller individuals may need to lower the seat.

 

•  

Place your feet on the foot pad and push to bring the handles forward. Grasp the
handles lightly applying pressure with the palms.

 

•  

Remove your feet from the foot pad, allowing the weight to be placed on your
hands.

 

•  

Allow the handles to push your arms back into a comfortable stretch.

 

•  

Push forward until your elbows are extended. Keep your elbows slightly out and
your neck and head back, chin down, back arched, chest up, shoulders down.

 

•  

Lower the weight stack to starting position and repeat

 

•  

Exit the machine by depressing the foot pad to remove the weight from your arms.

OVERHEAD PRESS

 

•  

Adjust the seat so that the handles are at shoulder level.

 

•  

Site on the seat and fasten the seat belt. Cross your ankles.

 

•  

Grasp the handles lightly and push the handles upward, stopping just short of
locking the elbows. Keep your lower back rounded by pressing against the seat
back.

 

•  

Lower the handles slowly. Let the weight stack barely touch, then repeat

ROTARY TORSO

 

•  

Straddle the seat. Make sure the seat is adjusted and locked into the extreme
right or left position. Use the handle on the right side to adjust the seat.
Anchor your lower body by squeezing the pads between your lower knees. Place the
belt securely across your thighs.

 

•  

Position your head and spinal column directly above the movement arm’s pivot
point.

 

•  

Place your upper arms securely over the angled roller pads behind your back.
Your elbows should be as close together as comfortably possible with your hands
up.

 

•  

Allow the back pressure of the movement arm rotate you in one direction for a
moderate stretch. Starting here rotate to the opposite side.

 

•  

Pause at completion then return slowly to the starting position and repeat.

 

•  

After completing exercise, adjust the seat to the opposite side and lock in
place. Repeat exercise for the other side.



--------------------------------------------------------------------------------

LOWER BACK

 

•  

Sit on seat. Make sure your hips are firmly against the seat back.

 

•  

Position the foot pad so when feet are placed on it the legs will be slightly
elevated (one inch) off the seat pad.

 

•  

Fasten the seat belt around the hips and across the thighs securely.

 

•  

Extend torso backwards slowly, thus rotating around and lumbar region.

 

•  

Pause in the extended position. Then return slowly to the starting position
allowing the weight stack to barely touch, then repeat.

ABDOMINAL

 

•  

Adjust the seat so that your navel aligns with the center of the Nautilus
symbol, fasten the seat belt.

 

•  

Place elbows on pads and rest hands on handles provided

 

•  

Contract your upper abdominal muscles shortening the distance between the bottom
of your ribs and the top or your pelvic girdle.

 

•  

Pause in the forward position, then return to the starting position, allowing
the weight stack to barely touch, then repeat.

SEATED LEG CURL

 

•  

Sit on the seat of the machine.

 

•  

Place your lower legs between the roller pads. The end of the pad should be
behind your ankles and other should be in front of your shins, just below your
knees

 

•  

Align your knee joints with the axes of rotation of the movement arm.

 

•  

Pull the seat forward until it comes in contact with your buttocks.

 

•  

Fasten the seat belt across your thighs and grasp the handles lightly.

 

•  

Curl your legs and try to touch your buttocks with your heels. Simultaneously
try to raise your toes to your knees.

 

•  

Return to the starting position letting the weight stack barely touch and your
ankles relax, then repeat.

STAIRMASTER

 

•  

Place hands on handgrips. Step onto pedals and maintain an erect posture. DO NOT
LEAN ON CONSOLE. Do not squeeze or pull the handrails.

 

•  

Answer questions displayed on control panel. Press enter key after accurate
input, press clear to correct errors.

 

•  

Begin climbing steps. Speed of pedal movement increases as profile of selected
program appears. Manual program speed adjustment using arrow keys in lower right
corner.

 

•  

Flashing column indicates current interval and timer shows seconds remaining
higher columns indicate faster stepping rate.

 

•  

Always maintain contact with the steps. Pedals should not contact the top
stopper or the floor. Maintain climbing technique, avoid pulling handrails or
pushing steps.

 



--------------------------------------------------------------------------------

TREADMILL

 

•  

Step on both stepping rails, instead of the belt.

 

•  

Press the Quick Start button and adjust the speed.

 

•  

For a more personalized workout, select the desired workout, and enter prompts.

 

•  

When the belt slowly begins to move, step onto it’s center and begin walking.

LEG EXTENSION

 

•  

Sit on seat of machine.

 

•  

Lean forward and place your shins behind the roller pad

 

•  

Adjust the seat back until it is securely against your buttocks.

 

•  

Make sure your knees are aligned with the axes of rotation of the movement arm

 

•  

Place a small pad behind your head if you find any discomfort in the neck area,
fasten the seatbelt.

 

•  

Push the movement arm forward and upward. Be sure to reach the full knee
extension. Grasp the handles for stability during the last 45 degrees of
extension.

 

•  

Pause at full extension and evenly release your hands.

 

•  

Lower the movement arm until the weight stack barely touches, then repeat.

DUO LEG PRESS

 

•  

Sit on the seat. Place both feet simultaneously on the movement arms with heels
placed at the lower end of the foot pads.

 

•  

Adjust the seat by lifting the lever located at the side of the seat. The seat
is in its proper position when the chain fully unwinds from the cams with your
with your legs almost extends, and when the movement arms touch the cross bar of
the machine frame.

 

•  

Straighten both legs simultaneously. Your legs should stop just short of locking
out. Perform the exercise the same way each time.

 

•  

Allow one leg to bend and bring your thigh into your chest. The other leg should
not move.

 

•  

Push out smoothly with the bent leg until the cam completely unwinds, then allow
the other leg to bend and straighten. Continue in this alternating fashion.



--------------------------------------------------------------------------------

CONSENT OF GUARANTOR

By its signature hereinbelow, Guarantor acknowledges and agrees that, as
material consideration for Landlord entering into the preceding First Amendment,
the provisions and covenants of that certain Lease Guaranty executed by
Guarantor on May 21, 2009 (the “Guaranty”), shall extend to and include the
provisions of this First Amendment as if the same had been originally
incorporated into the Lease referenced in said Guaranty. The Guaranty is hereby
ratified and affirmed in all aspects.

 

GUARANTOR: THE PBSJ CORPORATION, a Florida corporation By:  

/s/ Donald J. Vrana

Name:  

Donald J. Vrana

Title:  

SVP & CFO

Signed and Acknowledged in the Presence of:

 

Witness-REQUIRED:   

/s/ Vanessa Jones

      Print Name of Witness - REQUIRED:   

Vanessa Jones

      Witness - REQUIRED:   

/s/ Michael Staiger

      Print Name of Witness-REQUIRED:   

Michael Staiger

     

Date: September 1, 2009